IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


EDWARD J. SMITH,              :       No. 9 MAP 2016
                              :
              Appellant       :       Appeal from the Order of the
                              :       Commonwealth Court dated 1/12/16 and
                              :       exited on 1/13/16 at No. 68 MD 2015
         v.                   :
                              :
                              :
DEPARTMENT OF CORRECTIONS, ET :
AL.,                          :
                              :
              Appellees       :



                                 ORDER


PER CURIAM                                       DECIDED: October 18, 2016


     AND NOW, this 18th day of October, 2016, the Order of the Commonwealth

Court is AFFIRMED.